On April 9,1996, it was the sentence and judgment of this court as follows: 1. The court finds the defendant guilty of: Count 1: Driving Under the Influence of Alcohol, Fourth or Subsequent Offense, a Felony, in violation of Section 61-8-401, MCA. Count 2. Habitual Traffic Offender Operating a Motor Vehicle, a Misdemeanor, in violation of Section 61-11-213, MCA. Count 3: Failure to Show Proof of Required Liability Insurance, a Misdemeanor, in violation of Section 61-6-301(4), 2. For the offense of Driving Under the Influence of Alcohol, Fourth or Subsequent Offense, a Felony, the defendant shall be committed to the Department of Corrections for a period of eight (8) years with recommendations which are stated in the April 9,1996 judgment. 3. For the offense of Habitual Traffic Offender Operating a Motor Vehicle, a Misdemeanor, in violation of Section 61-11-213, MCA, the defendant shall serve one (1) year in jail to be served concurrently with his commitment to the Department of Corrections on the condition that the defendant not drive for a period of five (5) years. 4. For the offense of Failure to Show Proof of Required Liability Insurance, a Misdemeanor, the defendant shall serve six (6) months in jail to be served concurrently with his commitment to the Department of Corrections. 5. The defendant shall receive credit for eighty-nine (89) days previously served at the Gallatin County Detention Center from November 9,1995, through November 17,1995, and from December 18,1995, through March 7, 1996, and shall receive credit at the Gallatin County Detention Center after March 7, 1996, until his transportation to the Department of Corrections by the Gallatin County Sheriff.
On August 21, 1997, the defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and proceeded Pro Se. The state was not represented.
Before hearing the application, the defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
Rule 17 of the Rules of the Sentence Review Division provides: "The sentence imposed by the District Court is presumed correct, and the sentence will not be reduced or increased unless it is deemed clearly inadequate or excessive." (Section 45-18-904(3), MCA.) The Division finds that the reasons advanced for modification are insufficient to hold that the sentence imposed by the District Court is inadequate or excessive.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the sentence shall be affirmed.
Done in open Court this 21st day of August, 1997.
Chairman, Hon. Jeffrey M. Sherlock, Member, Hon. Richard Phillips and Alternate Member, Hon. Jeff Langton
*87The Sentence Review Board wishes to thank Robert D. Martz for representing himself in this matter.